Title: From Abigail Amelia Adams Smith to Abigail Smith Adams, 21 August 1801
From: Smith, Abigail Amelia Adams
To: Adams, Abigail Smith



My dear Mamma:
New-York, Aug. 21, 1801

Our city has sustained a very great loss in the death of Dr. Bailey. As health officer, he was obliged to reside upon Staten Island, to which the sick from the vessels that came in were carried, and the hospitals have been crowded all summer with the Irish emigrants; he has taken the fever from them, and was only ill four or five days. He has not left his equal as a physician most certainly in the city of New-York. All those whom he attended as a physician, will sincerely mourn his fate.
Our State Government is acting a second part to the Jeffersonian administration. The council of appointment have determined that no person shall be appointed to, or retain an office, whose political sentiments are not of their own side of the question, and are turning out rapidly.  and his party are sunk into the insignificance they merit. I confess it would have mortified me more, to have seen them triumphant, than even the present state of affairs.  And  may keep up an intercourse, and may perhaps form a coalition against the next election.
For my part, I think those persons much the happiest who take no part in public life, and are not dependant upon the favour of any of them; for I believe their duplicity is equal to any of their other amiable qualities. The uncertain honours are a miserable compensation for the sacrifice of time and talents, which if properly applied, would render the individual happily independent.
Present my duty to my father. I am rejoiced to hear he enjoys his health.
I am affectionately, / Your daughter,
A. Smith